Title: From George Washington to James Clinton, 20 February 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor 20th Feby 1781.
                        
                        In consequence of a letter from His Excellency the Governor representing the situation of the Garrison of
                            Fort Schuyler and the Troops at Albany and Schenectady for want of Meat—I have directed the Commissary Genl to give an
                            order upon the Magazine at Richmond for two hundred Barrels of Salt provisions, which you have inclosed. Out of this, you
                            will endeavour to throw a supply of three Months (including what may be already there) into Fort Schuyler, before the
                            Roads are broken up. The remainder, with what the Agents can pick up, will, I hope, keep you going.
                        You will be pleased to order the Recruits to be sent to the Brigade as fast as they are raised. They will be
                            as easily subsisted there as detached in small parties, and will acquire discipline during the stay in Quarters. I am Dear
                            Sir Your most obt Servt
                        
                            Go: Washington
                        
                    